Citation Nr: 0404693	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had World War II service.  He died in May 1990.  
The appellant is his widow.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDINGS OF FACT

1.  The veteran died in May 1990, and his Certificate of 
Death lists the causes of his death as cardio-respiratory 
arrest, cerebral edema, recent cerebrovascular accident with 
probable intracerebral hemorrhage (left hemisphere/right 
hemeparesis), hypertensive cardiovascular disease, and left 
ventricular hypertrophy.

2.  None of the disorders that caused or contributed to the 
veteran's death were manifested during his active duty 
service or for many years thereafter, nor were any of the 
disorders that caused or contributed to his death otherwise 
related to his service. 


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of March 2002, VA informed the 
appellant of the actions she must take and the type of lay 
and medical evidence required in order to establish her 
current claims.  She was specifically informed that this 
evidence should include medical evidence showing a 
relationship between the veteran's cause of death and a 
disease or injury resulting from his military service.  This 
letter informed the appellant of the type of actions that 
were required of her, to include her identification of 
pertinent evidence and her own attempt to obtain and forward 
this evidence to VA.  The appellant was informed of the 
development that would be completed by VA in substantiating 
her claim, to include obtaining pertinent records and a VA 
opinion, if appropriate.  In the SOC of January 2003, VA 
specifically notified the appellant of the evidence that it 
had considered.  The SOC notified her of the pertinent laws 
and regulations and the reasons and bases for VA's decision.  
The SOC also informed the appellant of the presumptive 
service connection provisions of 38 C.F.R. §§ 3.307 and 
3.309.  In addition, the appellant received notification of 
the statutes and regulations governing VA's duty to notify 
and assist in the SOC.  She was provided the opportunity to 
submit additional argument based on these provisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The appellant has not alleged that the 
veteran was ever treated at a VA facility or received 
Workers' Compensation or Social Security Administration 
disability benefits, and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  

As this case concerns the cause of the veteran's death, a VA 
compensation examination cannot be conducted.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  While the 
appellant has contended that the veteran incurred the causes 
of his death during his military service, there is no 
competent/contemporaneous medical evidence of these disorders 
in his service medical records or any medical records dated 
within one year of his separation.  During his lifetime, the 
veteran never claimed that he had incurred such diseases 
during his military service.  Accordingly, VA need not obtain 
a medical opinion in this case because there is no 
competent/contemporaneous medical evidence on which an 
opinion can be based and, thus, there is no reasonable 
possibility that any current medical opinion would 
substantiate the claim.

The appellant has identified treatment at a single private 
medical facility and these records were obtained in August 
2002.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
As the appellant has identified no other pertinent records, 
no further development of the medical evidence is warranted.  
In addition, as VA has obtained all identified records, the 
duty to notify the appellant of an inability to obtain 
pertinent records is moot.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

While the appellant requested a hearing before VA in the 
substantive appeal submitted in February 2003, she withdrew 
this request during an informal conference at the RO in June 
2003.  In June 2003, she signed a statement indicating that 
she had been informed of VA's appeal process and wanted to 
withdraw all requests for a hearing before VA.  By letter of 
June 2003, the RO informed the appellant that her case was 
being forwarded to the Board and, in effect, that it would 
not undertake any further development in her claim.  A letter 
from Board dated in October 2003 informed the appellant that 
all development had been completed by the RO.

Finally, The Board notes that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the Circuit Court invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in March 2002 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  However, 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000; approximately a year and a half prior to the 
appellant's current claim received in March 2002.  Id. at 
§ 701(c).  Regardless, the appellant has not identified any 
pertinent evidence that has not been obtained by VA.  Based 
on the provisions of the Veterans Benefits Act of 2003, Board 
review at this time is appropriate.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
There is no evidence in this case that any error in the duty 
to assist has occurred that would have changed the Board's 
decision.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury suffered, or 
disease contracted, in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  For a veteran who has served 
during a period of war, and arteriosclerosis, brain 
hemorrhage, brain thrombosis, cardiovascular-renal disease 
(to include hypertension), endocarditis (valvular heart 
disease), and/or myocarditis become manifest to a degree of 
ten percent disabling within one year of his or her 
separation from active military service; such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

The only available service medical record is the veteran's 
physical examination report completed in September 1947.  
This report indicated that the veteran had denied suffering 
from any significant disease, wounds, or injuries during his 
period of active service.  On examination, his blood pressure 
was 118/78.  His cardiovascular system, lungs, and 
neurological system were all found to be normal.  In a signed 
affidavit completed in September 1947, the veteran affirmed 
that he had not suffered any wounds or illnesses during his 
military service.  

Private hospital records dated in May 1990 indicate the 
veteran was hospitalized after awaking from his sleep with 
sharp chest pains and vomiting.  He sons helped him to stand 
up and after several minutes the veteran began to suffer with 
slurred speech, drooling saliva, and uncontrolled urination.  
His medical history was positive for hypertension, which had 
been diagnosed several years before when his blood pressure 
was found to be 180/120.  A chest X-ray of May 1990 found the 
heart to be unremarkable.  However, the radiologist noted 
impressions for subcutaneous emphysema and suspected 
pneumomediastinum.  An electrocardiogram was reported to be 
abnormal with findings consistent with left ventricular 
hypertrophy and/or lateral wall ischemia.  The veteran died 
while hospitalized on May [redacted], 1990.  The diagnosis on the 
hospital summary was cardio-respiratory arrest, secondary to 
intracranial hemorrhage, secondary to cerebrovascular 
accident.  A Record of Hospitalization dated in May 1990 
noted final diagnoses of cardio-respiratory arrest; secondary 
to intracerebral hemorrhage; secondary to cerebrovascular 
accident and cerebral edema; secondary to hypertensive 
cardiovascular disease, left ventricular hypertrophy, and 
"NIF."

The veteran's Certificate of Death indicated that he died on 
May [redacted], 1990.  His immediate cause of death was cardio-
respiratory arrest.  The antecent cause of death was cerebral 
edema and the underlying cause of death was a recent 
cerebrovascular accident with probable intracerebral 
hemorrhage (left hemisphere/right hemeparesis).  Other 
significant conditions contributing to his death were 
hypertensive cardiovascular disease, left ventricular 
hypertrophy, "NIF", and "CBC 1-B."  

The appellant has contended that the  causes of the veteran's 
death were incurred as a result of his military service.  
Although a lay person is competent to testify as to 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board cannot base 
its decisions on its own unsubstantiated medical opinion, but 
instead, must rely on the opinion of competent medical 
professionals.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As the appellant does not have the medical expertise to 
render a diagnosis or etiological opinion, these opinions 
cannot form a medical nexus supporting the grant of service 
connection.

Based on the above medical evidence, the Board finds that the 
disorders/diseases causing or contributing to the veteran's 
death was cardio-respiratory arrest, cerebral edema, recent 
cerebrovascular accident with probable intracerebral 
hemorrhage (left hemisphere/right hemeparesis), hypertensive 
cardiovascular disease, and left ventricular hypertrophy.  
These are the causes listed on the Certificate of Death and 
are confirmed by the medical opinions noted in the May 1990 
hospital records.  The notations of "NIF" and "CBC 1-B" 
appear to be references to tests results and not actual 
diagnoses of a disease or disorder.  Therefore, it appears 
that there was no other condition, disease, or disability 
that caused or contributed to the veteran's death.  

The available service medical records show that none of the 
disorders that were associated with his death in 1990 were at 
the time of his separation in January 1945.  The veteran 
himself indicated in a September 1947 affidavit that he had 
not suffered with any disease or illness during his military 
service.  The military physical examination of September 1947 
failed to find any of the disease listed on his Certificate 
of Death.  This examination also shows that any chronic 
disease listed at 38 C.F.R. § 3.309 was not present within 
one year of the veteran's separation from military service in 
January 1945.  There is no medical evidence or opinion that 
the causes of the veteran's death existed during military 
service or within one year of such service, nor is there any 
medical opinion linking these diseases to such service.  The 
hospital history taken in May 1990 noted the veteran had 
suffered with hypertension for several years and this 
disorder was diagnosed when his blood pressure became 
180/120.  The examination of September 1947 noted blood 
pressure of 118/78, significantly less than that noted in the 
medical history of 1990.  Therefore, the Board finds the 
medical evidence, and the veteran's own affidavit of 
September 1947, reveals does not establish that the causes of 
his death were incurred or aggravated during his military 
service or within any applicable presumptive period.

It is the Board's determination, based on the competent 
medical evidence of record, that the causes of the veteran's 
death are not service connected.  While the appellant is 
competent to report symptoms and injuries, the medical 
evidence and the veteran's own affidavit of September 1947 do 
not support the award of service connection for the veteran's 
death.  The Board finds that the medical reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the cause of the 
veteran's death than the appellant's statements.  To the 
extent that the appellant associated the veteran's death with 
his military service, this lay evidence is not credible.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  To this extent, the preponderance 
of the evidence is against the claim for service connection 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



